Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Wayne Tucker appeals the district court’s order denying his 18 U.S.C. § 3582 (2006) motion for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Tucker, No. 3:07-cr-00098-HEH-l (E.D. Va. June 13, 2008). We grant Tucker’s motion to withdraw his motion to stay. Further, we grant Tucker’s motion to amend his informal brief and deny his motions for a transcript and appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.